DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims Status
Claims 1, 3-4, 6-10 and 12-23 are now in the case.  Claims 2, 5 and 11 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The indefinite claim language is “a temperature of less than 50°C” in claim 15. The claim is indefinite because this limitation sets only the maximum amount and is open-ended. It includes the temperatures such as below zero that would cause the water frozen. It is unclear how the drying is performed under those temperatures.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Clark (US 160,649) and Tavakoli et al. (US 4,974,337).
 	 Reed discloses a grain drying apparatus and a method for drying grain (Fig. 1, page 1, lines 66-67) comprising: a drum 2 having a drum grain inlet 1 at a first end (Fig. 1, near 4) of the drum 2 and a drum grain outlet  9 at a second end of the drum 12 (Fig. 1); a grain auger 3, the grain auger 3 having a flighting (Fig. 1, at 3) supported by a shaft 4; a ventilation network 5-8, including: a dehumidifying unit 7; an intake 5, an exhaust 6, and a fan 8 in fluid communication with the  dehumidifying unit 7, the intake 5 and the exhaust 6 (Fig. 1); and a fluid path (Fig. 1, see air flow arrows in 6-7-8-5), wherein a flow of air flows along the fluid path from the fan 8, into the drum 2 through the intake 5, and out of the drum 2 through the exhaust 6.  However, Reed does not disclose the flighting includes a plurality of air holes along an entirety of a length of the flighting; the dehumidifying unit including a desiccant; the ventilation network including a chiller  and wherein the dehumidifying unit and the chiller are located on the fluid path between the fan and the intake. Clark discloses an auger having a flighting D includes a plurality of air holes along an entirety of a length of the flighting D (Fig. 1, page 1, right column, lines 12-15). Tavakoki et al. teach a drying apparatus comprising a ventilation network 12-23 including: a dehumidifying unit 20 including a desiccant (col. 2, line 23); a chiller 26; an intake (Fig. 2, not numbered, lower right side of 11 where air flows from 23 into 11); an exhaust (Fig. 2, not numbered, top left side of 11 where air flows out of 11); a fan 15 in fluid communication with . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Clark (US 160,649) and Tavakoli et al. (US 4,974,337) as applied to claim 1 as above, and further in view of Good (US 4,821,428).
. 
Claims 6, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of Hall (US 2015/0210927) and Tavakoli et al. (US 4,974,337). 
  	Satake et al. disclose a grain drying apparatus 45 comprising an inner drum 49 having a drum grain inlet (at 46) at a first end of the inner drum and a drum grain outlet (at 56) at a second end of the inner drum 49 (Fig. 1), wall of the inner drum including a plurality of drum air holes (paragraph [0020], the wall of drum 49 is perforated), wherein the inner drum 49 includes a grain auger 48 inside the inner drum 49 (Fig. 1), the grain auger having a flighting supported by a shaft (paragraph [0020] discloses screw conveyor 49, it is known screw conveyor is formed by flighting supported by a shaft, see Fig. 8 and paragraph [0026] of a screw conveyor 109 having a flighting 108 supported by a shaft 112), an outer casing 47 surrounding the inner drum 49 (Fig. 1), an annulus between the inner drum 49 and the outer casing 47 (Fig. 1) and a ventilation network 50-52, 55, including an intake (Fig. 1, not unnumbered, wherein air from 50-52 enters outer casing 47); an exhaust 55; a fan 51 in fluid communication with the intake and the exhaust (Fig. 1); and a fluid path wherein a flow of air flows along the fluid path from the fan 51 into the outer casing 47 through the intake, and out of the inner drum 49 through the exhaust 55. Wherein the plurality of drum air holes extend along an entirety of a length/circumference of the inner .  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of Hall (US 2015/0210927) and Tavakoli et al. (US 4,974,337) as applied to claim 6 as above, and further in view of Clark (US 160,649).
 	The grain drying apparatus of Satake et al. as modified by Hall and Tavakoli et al. as above includes all that is recited in claims 7-8 except for the flighting includes the plurality of air holes along an entirety of a length of the flighting. Clark discloses an auger having a flighting D includes a plurality of air holes along an entirety of a length of the flighting D (Fig. 1, page 1, right column, lines 12-15). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the grain drying apparatus of Satake et al. to include a plurality of air holes along an entirety of a length of the flighting as taught by Clark in order to uniformly dry the grain along entirety length of drum. 
Claims 15-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of Tavakoli et al. (US 4,974,337).
  	Satake et al. disclose a method for drying grain comprising loading material into a drum 49 material inlet (at 46) at a first end of the inner drum, the drum 49 including an auger 48 inside the drum 49, the auger 48 including a shaft supporting a flighting 108 (paragraph [0020] 
Tavakoki et al. teach a material drying method comprising  passing a volume of air through a dehumidifying unit 20 and a chiller 26 to an intake (Fig. 2, not numbered, lower right side of 11 where air flows from 23 into 11) of a dryer 11; creating a chilled and dehumidified volume of air, including: dehumidifying the volume of air in the dehumidifying unit 20, the dehumidifying unit including a desiccant (col. 2, line 23); chilling the volume of air in the chiller 26 to a temperature of less than 140°C as measured at the intake (col. 5, lines 48-50); passing the chilled and dehumidified volume of air through the dryer 11. Wherein the chiller 26 continuously operates while passing the chilled and dehumidified volume of air through the dryer (col. 3, line 56 to col. 4, line 18). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the material drying method of Satake et al. to include steps of passing a volume of air through a dehumidifying unit and a chiller to an intake in the drum; creating a chilled and dehumidified volume of air, including: dehumidifying . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Pahwa et al. (US 2015/0153051).
 	 The drying method of Satake et al. as modified Tavakoli et al. as above includes all that is recited in claim 16 except for using at least one from the group consisting of activated alumina, silica gel, or a molecular sieve as the desiccant. Pahwa et al. teach a concept of using solid desiccants such as silica gel, activated alumina, molecular sieve in the desiccant based dehumidification. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the grain drying method of Satake et al. to use dessicants such as silica gel, activated alumina, molecular sieve for dehumidification as taught by Pahwa et al. in order to pursue an intended use and obtain a predictable moisture removing result. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Reed (US 1,534,737).
The drying method of Satake et al. as modified Tavakoli et al. as above includes all that is recited in claim 19 except for passing the volume of air includes passing the volume of air through the intake located near the drum material outlet and through the drum. Reed teaches a concept of passing the volume of air includes passing the volume of air through the intake (at 5) located near the drum material outlet (at 9) and through the drum 2 (Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the grain drying method of Satake t al. to include a step of passing the volume of air includes passing the volume of air through the intake located near the drum material outlet and through the drum as taught by Reed in order to dry the grain with countercurrent air flow and obtain a predictable drying result by the countercurrent air flow. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP05068897A) in view of and Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Hall (US 2015/0210927)
 	For claim 20, Satake et al. further disclose passing the volume of air includes passing the volume of air through the intake located at an annulus between the drum 49 and an outer casing 47 (Fig. 1),  the drum 49 including a plurality of drum air holes (paragraph [0020], the wall of drum 49 is perforated). The drying method of Satake et al. as modified by Tavakoli et al. as above includes all that is recited in claim 20 except for an outer drum and the annulus including a helical air diverter. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the grain drying apparatus of Satake et al. to design the outer casing 47 of Satake et al. with a drum shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a design consideration within the level of ordinary skill in the art. In re Dailey,  . 
Claims 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Tavakoli et al. (US 4,974,337).
 	Reed discloses a method for drying a solid material (Fig. 1, page 1, lines 66-67) comprising: loading material into a drum material inlet 1 at a first end of a drum 2 (Fig. 1), the drum including an auger 3 inside the drum 2, the auger 3 including a shaft 4 supporting a flighting (fig. 1, at 3); passing a volume of air through a dehumidifying unit 7 to an intake (at 5) in the drum 2; dehumidifying the volume of air in the dehumidifying unit (Fig. 1, page 2, lines 4-10); moving the material through the drum to a drum material outlet 9 at a second end of the drum 2 by rotating a material auger; and exhausting the volume of air through an exhaust 6. Wherein passing the volume of air includes passing the volume of air through the intake 5 near the drum material outlet 9 and through the drum 2 (Fig. 1). However, Reed does not disclose the dehumidifying unit including a desiccant and chilling the volume of air in a chiller and passing the chilled and dehumidified volume of air through the drum.  Tavakoki et al. disclose a method for drying material comprising passing a volume of air through a dehumidifying unit 20 and a chiller 26 to an intake in the dryer 11; creating a chilled and dehumidified volume of air, including: dehumidifying the volume of air in the dehumidifying unit 20, the dehumidifying unit including a desiccant (col. 3, lines 20-21); chilling the volume of air in the chiller (col. 3, lines 20-21); passing the chilled and dehumidified volume of air through the dryer 11 (Fig. 2). . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 1,534,737) in view of Tavakoli et al. (US 4,974,337) as applied to claim 15 as above, and further in view of Fossen (US 5,468,122).
 	The method of Reed as modified by Tavakoli et al. as above includes all that is recited in claim 23 except for altering a conveying capacity of the material auger to match a drying capacity of the chilled and dehumidified volume of air. Fossen teaches a concept of altering a conveying capacity of the material auger to match a drying capacity of the volume of drying air (col. 2, lines 61-63, col. 3, lines 17-20). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the . 

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.  First, claims fail to define over the prior art references and therefore remain unpatentable. Second, on pages page 7-11 of the Remarks, the applicant traverses the rejection of claims. The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art references.  On page 7 of the Remarks, the applicant argues that neither Reed nor Tavakoli disclose, teach, or suggest a “grain drying apparatus” as recited in claim 1. On page 8, applicant further argues that Reed discloses the material and air or gas are heated as they pass through the “chamber 2” to facilitate drying at 400°C, exposing grain to high temperatures will cause the grain to “cook” and thus may damage the grain.  The applicant also argues that using Reed device for drying grain would damage grain, thereby rendering any use of Reed to dry grain unsatisfactory for its intended purpose.  The Examiner respectfully disagrees because Reed patent does show a dryer apparatus (Fig. 1) for drying solid particulate material same as claimed grain dryer apparatus. Reed does not explicitly discloses using the apparatus as shown in Fig. 1 to dry solid material at temperature at 400°C. Reed only explicitly discloses using the apparatus in Fig. 2 to extraction and recovery of mercury from ores at 400°C. As Reed explicitly discloses the apparatus as shown in Fig. 1 is for drying solid material containing water (page 1, col. 2, lines 65-68), it is expected that the apparatus as shown in Fig. 1 of Reed would be operated at temperature to drive out of water from solid material but not damage the solid material. 0 F to 4000 F is hot for grain processing.  There is no teaching to combine the prior art references of Satake and Tavakoli.  The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art references. It is noted that apparatus claim 6 does not recite any limitation regarding temperature range. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Satake patent discloses a grain drying apparatus and a method similar as claimed.  Satake drying apparatus includes a dryer apparatus 45, 49 with a drum grain inlet (at 46) and a drum grain outlet (at 56) (Fig. 1), a perforated inner drum 49 (paragraph [0020], a grain auger 48 inside the inner drum 49 (Fig. 1).  The grain auger has a flighting supported by a shaft (paragraph [0020].  Tavakoki et al. teach a drying apparatus with a ventilation network 12-23 same as claimed.  In view of the combined teachings of the prior art patents to Satake and Tavakoli. it is the Office’s position that it would have been obvious to one skilled in the art to modify the grain drying apparatus of Satake et al. to include a dehumidifying unit, wherein the dehumidifying unit includes a desiccant; a chiller; and to   In view of the combined teachings of the prior art references, it is the Office’s position that it would have been obvious to one skilled in the art to further modify the method of Reed to include a step of altering a conveying capacity of the material auger to match a drying capacity of the chilled and dehumidified volume of air as taught by Fossen in order to improve drying efficiency.  Finally, on pages 10-12 of the Remarks, the applicant argues that due to the age of the cited prior art references, there should be a long felt need consideration in this case.  Since there is no formal Rule 132 Affidavit filed under the long felt need at present time, the examiner will not further address this line of arguments at this time. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abramove et al. (US 8,713,815) disclose drying grain at temperature less than 300°C (claim 1) and Katsuya et al. (US 3,628,966) disclose drying grain at temperature less than 80°C (claim 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762